PER CURIAM.
Shamal Seal appeals the denial of his Florida Rule of Criminal Procedure 3.801 motion for jail credit. We reverse. As the State acknowledged below, Seal is entitled to an additional 163 days of jail credit for the time he spent in jail prior to being sentenced on his original charges. Although this jail , credit was given in the original sentencing order, it appears to have been inadvertently omitted when the judge entered a new sentencing order after Seal was found to have violated his probation.
REVERSED and REMANDED for correction of sentencing order.
TORPY, EVANDER and LAMBERT, JJ., concur.